Citation Nr: 0206939	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
head trauma with residual laceration scar and headaches.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an inguinal hernia.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, other than post-traumatic stress disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1998 and January 2000 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 


REMAND

On the veteran's VA Form 9 (Appeal To Board of Veterans' 
Appeals) dated in May 1998, the veteran requested a hearing 
at a local VA regional office before a member of the Board.  
In a letter dated in June 1998, VA apprised the veteran of 
the options with regard to the scheduling or waiving of a 
Board hearing.  In a statement dated and received in March 
2000, the veteran requested a hearing at the RO before a 
hearing officer.  However, he did not waive his right to a 
Board hearing pursuant to his earlier request, nor indicate a 
desire to have the hearing before a RO hearing officer serve 
in lieu of a Board hearing.  Later, in June 2000, the veteran 
again requested a hearing before a member of the Board at the 
local RO.  In January 2001, the VA issued another letter to 
the veteran with regard to options for scheduling a hearing 
before the Board.  Although the veteran did not submit a 
response to this letter, he also did not express a desire to 
withdraw his request for a hearing before a member of the 
Board.  The veteran appeared at a RO hearing before a hearing 
officer in July 2001.  Again, he did not waive his right to a 
Board hearing pursuant to his earlier request, nor indicate a 
desire to have the hearing before a RO hearing officer serve 
in lieu of a Board hearing.  To this date, no hearing has 
been scheduled for the veteran before a member of the Board 
at the local RO.

Pursuant to 38 C.F.R. § 20.700(a) (2001), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his behalf, expresses a desire to 
appear at a hearing in person.  Therefore, in order to give 
the veteran every due process consideration with respect to 
the present appeal, this case is REMANDED for the following:

The RO should schedule the veteran for 
personal hearing before a member of the 
Board at the local RO in docket order.  

The purpose of this remand is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


